DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 102882383) in view of Shuai et al (US 2018/0145582).
Jiang discloses, regarding,
Claim 1, a method for controlling a power generating unit, the power generating unit comprises a power source, a machine side converter, a line side converter, a DC link electrically connected to an output of the machine side converter and an input of a grid side converter (paragraphs 0009, 0012, 0058, 0068), and filter inductors and filter capacitors arranged at the output of the power generating unit, the method comprising: obtaining capacitor voltage signals in a measurement frame by measuring capacitor voltages of one or more of the filter capacitors; determining a virtual synchronous machine rotational speed based on a combination of a feedback of a damping power, a power reference, a grid power and an inertial integration model and/or [due to the alternative language “or”, the claim limitations of a feedback of damping power, power reference, a grid power and inertial integration model do not need to be met by the prior art] a synchronous machine angle based on an integration of the synchronous machine rotational speed, (see Jiang, Fig. 3a or Shuai et al, paragraph 0056) where a derivative of the synchronous machine rotational speed is indicative of a deviation between a power reference for a desired power output of the power generating unit and a grid power supplied by the power generating unit to the output combined with the damping power; providing a voltage magnitude reference for a desired reactive power to be generated by the line side converter; frame transformation of the voltage magnitude reference, with the filtered capacitor voltage signals (see Figs. 1, 3a, paragraph 0077, 0025, 0009, 0081, 0083, 0048; abstract).

Shuai et al is being cited for showing that it is well known in the art to have a power system using a filter with a plurality of capacitors and inductors (see Fig. 1).  It is also disclose that the power system is related to a virtual synchronous machine (see Fig. 2).

Jiang further discloses, regarding,
Claim 2, controlling power output from the power generating unit by: controlling [[the ]]a generation of reactive power generation from the line side converter based on the filter compensated voltage reference, or a frame transformation of the filter compensated voltage reference; and controlling the generation of active power generation from the line side converter based on the synchronous machine angle, or a transformation thereof  (paragraphs 0011, 0038).


Claim 3, the compensation filter or a series connected filter is further comprises a high pass filter to decouple the voltage magnitude reference from the filtered capacitor voltage signals at a fundamental frequency. (see Fig. 3a).

Claim 4, the damping power is determined based on the virtual synchronous machine rotational speed (paragraph 0004, 0012, 0013).

Claim 6, obtaining a network voltag

Claim 13, the power unit is a wind turbine (see Fig. 1).

Shuai et al further discloses, regarding,
Claim 5, determination of the damping power


Claim 7, the compensation filter
It would have been obvious before the effective filing date of the claimed invention to design the method as disclosed by Jiang and to modify the invention per the limitations disclosed by Shuai et al for the purpose of the purpose of protecting efficiently the inverter of a power system.

Claims 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Shuai et al as applied to claim 1 above, and further in view of Lei (CN 108879722).
The combined method/system discloses all of the elements above.  However, the combined method/system does not disclose the elements below.
On the other hand, Lei discloses, regarding,
Claim 10, the filter compensated voltage reference
Claim 11, the capacitor voltage signals

Clam 12, transforming the filter compensated voltage reference

It would have been obvious before the effective filing date of the claimed invention to design the combined method/system as disclosed above and to modify the invention per the limitations disclosed Lei for the purpose of reducing the cost of a power system.

Allowable Subject Matter
Claims 14, 16 – 20 are allowed.
Response to Arguments
Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive.
The amendment done to claim 1 is not a bona fide attempt to place the present application in condition for allowance since:
a) claim 1 does not include ALL of the limitations of dependent claim 4; and
b) due to the alternative language “or” (see rejection for claim 1 above), the previously claim limitations of claim 4, do not even need to be met by the prior art.
It is as if the limitations of claim 4 were not meant to be included or taken into consideration in the independent claim 1.
A phone call was made by the Examiner to Applicant’s representative (336-698-4286) on 08/30/2022.  The Examiner left a voicemail explaining the situation and a way to expedite the prosecution of the application so that a notice of allowance would be mailed out.
The Examiner did not get a return phone call. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
September 13, 2022